                     United States District Court
                       District of Massachusetts


                                    )
Kenneth Mazzone,                    )
                                    )
             Plaintiff,             )
                                    )
             v.                     )
                                    )    Civil Action No.
Boston University and the           )    17-10284-NMG
Trustees of Boston University,      )
                                    )
             Defendants.            )
                                    )


                           MEMORANDUM & ORDER


GORTON, J.

     This is a slip and fall case arising out of a sporting

event on the campus of Boston University in Boston,

Massachusetts.    The defendants have moved for partial summary

judgment with respect to the application of a Massachusetts

statute that imposes a cap on damages recoverable for torts

committed by charitable organizations.

I.   Background

     In February, 2016, Kenneth Mazzone (“Mazzone” or

“plaintiff”) attended a lacrosse game between Providence College

(on whose team his son played) and Boston University at

Nickerson Field.    As Mazzone was leaving the stadium, he slipped

and fell on snow that was in the aisle of the bleachers.    He was

apparently severely injured.

                                 - 1 -
      Boston University (“the university” or “defendant”) is

responsible for maintaining Nickerson Field.    The day before the

subject lacrosse game, university staff performed snow-cleaning

services in the grandstand area of Nickerson Field in response

to a major snow storm.     Plaintiff contends that the university’s

snow removal operation (the alleged cause of the tort) falls

outside the scope of the university’s charitable purpose and

that while he did not pay for his ticket, Boston University

received revenue from ticket sales for the game which rendered

it primarily commercial.    The university responds that it is a

charitable organization under Massachusetts law and that the

mission of its Athletic Department, including its Men’s Lacrosse

Program, aligns with the charitable purpose of the university.

      Plaintiff has brought suit in federal court against Boston

University and the Trustees of Boston University (“defendants”).

Pending before this Court is defendants’ motion for partial

summary judgment.

II.   Legal Analysis

      A. Legal Standard

      The role of summary judgment is to assess the proof in

order to see whether there is a genuine need for trial. Mesnick

v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991).    The

burden is on the moving party to show, through the pleadings,

discovery and affidavits, that there is “no genuine dispute as

                                 - 2 -
to any material fact and that the movant is entitled to judgment

as a matter of law”. FED. R. CIV. P. 56(a).   A fact is material if

it “might affect the outcome of the suit under the governing

law”. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A genuine issue of material fact exists where the evidence with

respect to the material fact in dispute “is such that a

reasonable jury could return a verdict for the nonmoving party”.

Id.

      If the moving party has satisfied its burden, the burden

shifts to the nonmoving party to set forth specific facts

showing that there is a genuine, triable issue. Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).     The Court must view the

entire record in the light most favorable to the nonmoving party

and indulge all reasonable inferences in that party’s favor.

O’Connor v. Steeves, 994 F.2d 905, 907 (1st Cir. 1993).     Summary

judgment is appropriate if, after viewing the record in the

nonmoving party’s favor, the Court determines that no genuine

issue of material fact exists and that the moving party is

entitled to judgment as a matter of law. Celotex Corp., 477 U.S.

at 322–23.

      B. Defendants’ Motion for Partial Summary Judgment

      The Massachusetts legislature has enacted a cap on damages

recoverable for torts committed in the course of activity that

furthers the purpose of a charitable organization. M.G.L. c. 231

                               - 3 -
§ 85K.     To qualify for the damages cap, a defendant must

demonstrate that it is a charitable organization and that the

tort complained of fell within the range of activities covered

by the statute. Conners v. Ne. Hosp. Corp., 789 N.E.2d 129

(2003).

     The parties concede that Boston University qualifies as a

charitable organization but plaintiff disputes whether that

status extends to the Athletic Department and, specifically, to

the lacrosse team.    This Court agrees with defendants that the

charitable status of Boston University applies in equal measure

to the Athletic Department and to its lacrosse team.     Defendants

have demonstrated that the university, consistent with its

mission as a charitable organization, diligently endeavors to

operate its school-sponsored sporting events as part of that

mission.    Snow removal at Nickerson Field allows the university

to host outdoor athletic events for its athletes and their

spectators (which include students, friends and families) during

the wintertime. See Conners, 789 N.E.2d at 135 (holding that

snow removal in a hospital’s parking lot directly accomplished

the subject charitable purpose).    Moreover, Mazzone has not

shown why his status as a spectator is distinguishable in this

analysis.    Simply because Mazzone was a spectator rather than a

player in the lacrosse game does not alter the fact that the



                                 - 4 -
sporting event was a component of the university’s charitable

purpose.

     Mazzone submits that his payment for parking at Nickerson

Field was unrelated to the university’s charitable purpose.

Massachusetts courts have held that if an organization’s

revenue-generating activity is “primarily commercial”, it cannot

“accomplish directly” its charitable work. Id. at 137.     To be

clear, a revenue-generating activity does not make the activity

primarily commercial. Missett v. Cardinal Cushing High Sch., 680

N.E.2d 563, 567 (1997).   It may still “accomplish directly” the

organization’s charitable purpose if the revenue-generating

activity is in conformity with the charitable purpose. Conners,

789 N.E.2d at 137.

     Mazzone’s argument with respect to the parking fee is

misplaced because there is no evidence that revenue generated

from the parking lot or from the lacrosse game itself was

“primarily commercial”.   Defendants have demonstrated that

Boston University received revenue in conformity with its

charitable purpose because 1) the university did not own or

operate the lot where plaintiff paid for parking and 2) revenue

expended on the maintenance of a charitable organization’s

facility falls within the charitable purpose of that

organization. Mason v. S. New England Conference Ass’n of

Seventh-Day Adventists of Town of S. Lancaster, Com. of

                               - 5 -
Massachusetts, 696 F.2d 135, 140–41 (1st Cir. 1982) (holding

that building and maintaining the facility falls within the

organization’s charitable purpose); see also Enman v. Tr. of

Boston Univ., 170 N.E. 43, 44 (1930) (finding that maintenance

of a dormitory was held charitable even though the university’s

goal was to educate rather than to house students).

Consequently, revenue received by the university as a result of

the lacrosse game does not render the activity primarily

commercial.

     Accordingly, because defendants have demonstrated that

Boston University, including its component Athletic Department,

is a charitable organization and that the subject snow removal

fell within the range of activities covered by the statute,

their motion for partial summary judgment will be allowed.



                              ORDER

     For the foregoing reasons, defendants’ motion for partial

summary judgment (Docket No. 77) is ALLOWED.



So ordered.

                                      /s/ Nathaniel M. Gorton_____
                                      Nathaniel M. Gorton
                                      United States District Judge

Dated January 16, 2019



                              - 6 -
